The instructions were sufficiently favorable to the defendants. Under them the jury found that without any fault on the part of the plaintiff his horse was killed by the defendants' careless and negligent management of their train. State v. Manchester  Lawrence Railroad, 52 N.H. 528, 555; Gale v. Lisbon, 52 N.H. 174; Norris v. Litchfield, 35 N.H. 271; Corey v. Bath, 35 N.H. 531.
The fact that the speed of the train was greater than that allowed by the statute (G. L., c. 162, s. 4) is evidence from which the jury might find that the defendants were guilty of negligence. Nutter v. B.  M. R. R.,60 N.H. 483.
The statute prohibiting the running of trains at a greater rate of speed than six miles an hour across a highway in or near the compact part of a town (G. L., c. 162, s. 4) is an exercise of the police power of the state for the safety and welfare of its inhabitants, applicable to railroads which extend into an adjoining state as well as to those which are wholly within the state. Smith v. B.  M. R. R., 63 N.H. 25.
Exceptions overruled.
BINGHAM, J., did not sit: the others concurred.